DETAILED ACTION
This action is responsive to the pending claims, 1-5, 8-9, received 21 October 2021. Accordingly, the detailed action of claims 1-5, 8-9 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) rejection presented in the previous office action has been withdrawn in view of applicant’s response and associated amendments (Remarks pg 9)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1-5, rejected under 35 U.S.C. 103 as being unpatentable over Poornachandran et al (US 20180288007 A1, hereafter referred to as Poornachandran) in view of Colby et al (US 20170083987 A1, hereafter referred to as Colby).

Regarding claim 1, Poornachandran teaches 6Attorney Docket No.: 11371/20192A (2017P20708WOUS)a cloud gateway device adapted for being communicatively connected to one or more IIoT devices to at least acquire industrial data therefrom (Poornachandran [Abstract, 0013] discloses an IOT gateway receiving sensor data form an IOT sensor of the sensor cloud), and adapted for being communicatively connected to a cloud platform to send the collected industrial data to the cloud platform (Poornachandran [Ab, 0013] discloses the IOT gateway transmitting the sensor data to a remote service for processing), the cloud gateway device comprising: 
a processor (Poornachandran [Fig 1-122]);
a memory coupled to the processor (Poornachandran [Fig 1-124]);
a transparency module (Poornachandran [Fig 2-204 and 0025] discloses a data synthesis mapper); 

wherein the transparency module is adapted for computing transparency information pertaining to the industrial data acquired from the one or more IIoT devices (Poornachandran [0029-0030] discloses determining a mapping for sensor data in response to a determination that the sensor data requires synthesizing), the cloud gateway device, or the one or more IIoT devices and the cloud gateway device, 
wherein the computation of the transparency information comprises interfacing internally with an onboard analytics module and a data-acquisition module (Poornachandran [0025] discloses a data synthesis mapper in communication with a synthesizer which sanitizes data [0031] received from a communicator which acquires the data [0033]), the onboard analytics module being configured for pre-processing the industrial data collected by the data-acquisition module based on inbound traffic data from an IIoT device of the one or more IIoT devices to the cloud gateway device (Poornachandran [0031] discloses a data synthesizer which processes or sanitizes data received from IOT sensors), outbound traffic data from the cloud gateway device to an IIoT device of the one or more IIoT devices (Poornachandran [0032] discloses the synthesizers de-sanitizes data in a reverse direction to IOT devices), configuration data residing on the one or more IIoT devices (Poornachandran [0027] teaches the IoT sensor device providing the possible privacy settings associated with the IoT sensor device such that the gateway determines settings based on information received from the IoT sensor [0038]), or any combination thereof, 
wherein a user interface is adapted for displaying transparency information pertaining to the acquired industrial data and computed by the cloud gateway device (Poornachandran [0039] discloses displaying a user interface with the determined adjustable privacy settings to the user, wherein the IoT 
wherein the transparency module is configured to allow for plugging in custom anonymization modules by the user (Poornachandran [0039] discloses a user interface to customize privacy settings), so that the data collected, processed, or collected and processed by the cloud gateway device is anonymized as per requirements of the user and IT policies (Poornachandran [Abstract, 0049] discloses determining to synthesize data based on received data and privacy settings adjusted by the user), and 
wherein a relevant module is installed on the cloud gateway device and integrated into a software stack of the cloud gateway upon receipt of a respective deployment command (Poornachandran [0044] discloses storing privacy settings and processes in the gateway based on user manipulation to update privacy settings [0039]).
However, Poornachandran does not explicitly teach an on-board display unit; wherein the on-board display unit is adapted for displaying the transparency information pertaining to the acquired industrial data and computed by the cloud gateway device.
Colby, in an analogous art, teaches an on-board display unit (Colby [0076 and 0128]); 
wherein the on-board display unit is adapted for displaying the information pertaining to the acquired industrial data (Colby [0105, 0083, 0100] discloses displaying, at the gateway, information associated with data collected from IOT devices).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Poornachandran in view of Colby in order to configure the gateway comprising a user interface to display transparency information pertaining to the acquired industrial data and computed by the gateway device, as taught by Poornachandran, to comprise an on board display unit wherein the on-board display unit is adapted for displaying said transparency information, as taught by Colby.


Regarding claim 2, Poornachandran-Colby teaches the limitations of claim 1, as rejected above.
Additionally, Poornachandran-Colby beach the cloud gateway device further comprising an interface configured to transfer the transparency information pertaining to the industrial data to an external device or system (Poornachandran [0033] discloses an interface to facilitate communications between the IOT gateway and remote servers of the corresponding remote service by means of an API [0027]).

Regarding claim 3, Poornachandran-Colby teaches the method for operating a cloud gateway device, the method comprising the steps of: 
acquiring the industrial data from one or more IIoT devices, the cloud gateway device, or the one or more IIoT devices and the cloud gateway device (Poornachandran [0048] discloses the IOT gateway receiving sensor data from the IOT devices);
computing the transparency information pertaining to the industrial data (Poornachandran [0053-0056] discloses synthesizing personal information according to privacy settings); and
displaying (Colby 0105, 0083, 0100] discloses displaying, at the gateway, information associated with data collected from IOT devices) the transparency information pertaining to the industrial data on a on-board display (Poornachandran [0039] discloses displaying a user interface with the determined adjustable privacy settings to the user, wherein the IoT sensor device provides the possible privacy settings associated with the IoT sensor device [0027] such that the gateway determines settings based on information received from the IoT sensor [0038]).

Therefore, the additional limitations, directed to the cloud gateway device, are rejected for the same reasons set forth above regarding claim 1.

Regarding claim 4, Poornachandran-Colby teaches the limitations of claim 3, as rejected above.
Additionally, Poornachandran-Colby beach the method further comprising:
activating a data acquisition module residing in the memory for being executed by the processor (Poornachandran [0048-0049] teaches receiving sensor data from an IOT sensor device);
wherein said data acquisition module is adapted for acquiring the industrial data from the one or more IIoT devices the cloud gateway device or the one or more IIoT devices and the cloud gateway device (Poornachandran [0048] discloses the IOT gateway receiving sensor data from the IOT devices).
 
Regarding claim 5, Poornachandran-Colby teaches the limitations of claim 3, as rejected above.
Additionally, Poornachandran-Colby beach the method further comprising:
transferring the transparency information pertaining to the industrial data to an external device or system (Poornachandran [0056]) by an interface comprised by the cloud gateway device (Poornachandran [0033]).

Regarding claim 9, it does not teach or further limit over the limitations presented above with respect to claim 3.
Therefore, claim 9 is rejected for the same reasons set forth above regarding claim 3.

Claim 8, rejected under 35 U.S.C. 103 as being unpatentable over Poornachandran et al (US 20180288007 A1, hereafter referred to as Poornachandran) in view of Colby et al (US 20170083987 A1, hereafter referred to as Colby) in view of Maturana et al (US 20160182309 A1, hereafter referred to as Maturana).

Regarding claim 8, Poornachandran teaches a cloud computing environment comprising:
a cloud platform configured to provide one or more cloud services (Poornachandran [0023, 0013]);
wherein the cloud gateway device is communicatively connected to the cloud platform (Poornachandran [0023, 0013]); and wherein the one or more IIoT devices are communicatively connected to the cloud gateway device (Poornachandran [0013]).
The limitations directed to the cloud gateway device do not teach or further limit over the cloud gateway device limitations set forth above regarding claim 1.
Therefore, the limitations direct to the cloud gateway device, identical to claim 1, are rejected for the same reasons set forth above regarding claim 1. One of ordinary skill in the art would have been motivated to combine Poornachandran in view of Colby based on the reasons set forth above regarding claim 1.
However, Poornachandran-Colby does not explicitly teach the one or more IIoT devices in an industrial plant (Poornachandran [0021, 0026] discloses devices in a residence or dwelling).
Maturana, in an analogous art, teaches the one or more IIoT devices in an industrial plant (Maturana [0046-0047] discloses a gateway collected data from industrial assets on a plant network, wherein the industrial assets generated plant data at a plant facility).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention to modify Poornachandran-Colby in view of Maturana in order to 
KSR rationale B, simple substitution of one known element (IOT devices in a residence) for another known element (IOT devices in an industrial plant) in order to yield predictable results (collection of data from IOT devices) supports the conclusion of obviousness. 

Response to Arguments
Applicant's arguments filed 21 October 2021 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues:
“Poornachandran and Colby, either alone or in combination, do not teach or suggest that "the on-board display unit is adapted for displaying the transparency information pertaining to the acquired industrial data and computed by the cloud gateway device," as recited by independent claim 1.” Remarks pg 10
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” >The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.
Although< claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during\ examination the USPTO must give claims their broadest reasonable interpretation >in 
[T]he ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date of the patent application. Phillips v. AWH Corp.,*>415 F.3d 1303, 1313<, 75 USPQ2d 1321>, 1326< (Fed. Cir. 2005) (en banc).
The ordinary and customary meaning of a term may be evidenced by a variety of sources, >including “the words of the claims themselves, the remainder of the specification, the prosecution history, and extrinsic evidence concerning relevant scientific principles, the meaning of technical terms, and the state of the art.”< Phillips v. AWH Corp., *>415 F.3d at 1314<, 75 USPQ2d **>at 1327.< If extrinsic reference sources, such as dictionaries, evidence more than one definition for the term, the intrinsic record must be consulted to identify which of the different possible definitions is most consistent with applicant’s use of the terms. Brookhill-Wilk 1, 334 F. 3d at 1300, 67 USPQ2d at 1137; see also Renishaw PLC v. Marposs Societa ' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998).
In response the examiner respectfully disagrees. Based upon broadest reasonable interpretation, in view of applicant’s specification, the examiner understands the aforementioned claim language to indicate a on-board display, wherein the on-board display displays transparency information pertaining to IoT sensor data acquired and computed by a gateway, wherein the transparency information includes computed information (transparency information) pertaining to configuration data residing on the IIoT devices (applicant’s specification [0012] indicates transparency information pertaining to configuration data residing on the one or more IIoT devices). Poornachandran teaches a 
However, Poornachandran does not explicitly teach a on-board display such that Poornachandran does not explicitly teach an on-board display displaying transparency information. Colby, in an analogous art, teaches an on-board display unit (Colby [0076 and 0128]) such that Colby teaches wherein the on-board display unit is adapted for displaying the information pertaining to the acquired industrial data (Colby [0105, 0083, 0100] discloses displaying, at the gateway, information associated with data collected from IOT devices). 
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Poornachandran in view of Colby in order to produce the subject matter of claim 1. Specifically, to configure the gateway comprising a user interface to display transparency information pertaining to the acquired industrial data and computed by the gateway device, as taught by Poornachandran, to comprise an on board display unit wherein the on-board display unit is adapted for displaying said transparency information, as taught by Colby.

Regarding claim 1, applicant argues:
“The Office Action states that Poornachandran does not explicitly teach an on-board display unit adapted for displaying the computed information pertaining to the acquired industrial data. See p. 6. It follows that Poornachandran does not teach or suggest that "the on-board display unit is adapted for 
In response the examiner respectfully disagrees according to the reasons set forth above regarding applicant’s previous arguments pertaining to claim 1. Specifically, Poornachandran teaches a user interface adapted for displaying transparency information pertaining to IoT sensor data acquired and computed by a gateway, wherein the transparency information includes computed information (transparency information) pertaining to configuration data residing on the IIoT devices (applicant’s specification [0012] indicates transparency information pertaining to configuration data residing on the one or more IIoT devices). However, Poornachandran does not explicitly teach a on-board display such that Poornachandran does not explicitly teach an on-board display displaying transparency information. Colby, in an analogous art, teaches an on-board display unit (Colby [0076 and 0128]) such that Colby teaches wherein the on-board display unit is adapted for displaying the information pertaining to the acquired industrial data (Colby [0105, 0083, 0100] discloses displaying, at the gateway, information associated with data collected from IOT devices). 
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Poornachandran in view of Colby in order to produce the subject matter of claim 1. Specifically, to configure the gateway comprising a user interface to display transparency information pertaining to the acquired industrial data and computed by the gateway device, as taught by Poornachandran, to comprise an on board display unit wherein the on-board display unit is adapted for displaying said transparency information, as taught by Colby.

Regarding claim 1, applicant argues:

In response the examiner respectfully disagrees according to the reasons set forth above regarding applicant’s previous arguments pertaining to claim 1.

Regarding claim 1, applicant argues:
“The combination of Poornachandran and Colby does not teach or suggest the above limitations. To protect user privacy, Poornachandran maps user data to synthetic data. See para. [0029]. When the synthetic data is generated, the data is either transmitted to a remote service or logged in the gateway to determine a mapping for future data. See Fig. 6 and paras. [0031] and [0056]. In no case is the synthetic data presented at the gateway. The addition of the display of Colby to the gateway of Poornachandran does not remedy this shortcoming. Thus, the combination of Poornachandran and Colby does not teach or suggest that "the on- board display unit is adapted for displaying the transparency information pertaining to the acquired industrial data and computed by the cloud gateway device," as recited by independent claim 1.” Remarks pg 11
In response the examiner respectfully disagrees according to the reasons set forth above regarding applicant’s previous arguments pertaining to claim 1. Specifically, based upon broadest reasonable interpretation, in view of applicant’s specification, the examiner understands the aforementioned claim language to indicate a on-board display, wherein the on-board display displays transparency information pertaining to IoT sensor data acquired and computed by a gateway, wherein the transparency information includes computed information (transparency information) pertaining to configuration data residing on the IIoT devices (applicant’s specification [0012] indicates transparency information pertaining to configuration data residing on the one or more IIoT devices). Poornachandran 
However, Poornachandran does not explicitly teach a on-board display such that Poornachandran does not explicitly teach an on-board display displaying transparency information. Colby, in an analogous art, teaches an on-board display unit (Colby [0076 and 0128]) such that Colby teaches wherein the on-board display unit is adapted for displaying the information pertaining to the acquired industrial data (Colby [0105, 0083, 0100] discloses displaying, at the gateway, information associated with data collected from IOT devices). 
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Poornachandran in view of Colby in order to produce the subject matter of claim 1. Specifically, to configure the gateway comprising a user interface to display transparency information pertaining to the acquired industrial data and computed by the gateway device, as taught by Poornachandran, to comprise an on board display unit wherein the on-board display unit is adapted for displaying said transparency information, as taught by Colby.

Regarding claim 1, applicant argues:
“Poornachandran and Colby, either alone or in combination, do not teach or suggest the limitations discussed above. Therefore, independent claim 1 is allowable over the cited reference 
In response the examiner respectfully disagrees according to the reasons set forth above regarding applicant’s pervious argument pertaining to claim 1. 

Regarding claim 2, applicant argues: 
“Claim 2 depends directly from allowable independent claim 1 and is allowable for at least this reason.” Remarks pg 11
In response the examiner respectfully disagrees according to the reasons set forth above regarding applicant’s arguments pertaining to the independent claim from which the dependent claims inherit. 

Regarding the independent claims, applicant argues:
[In substance] Claims recite limitations consistent with the discussed above with respect to independent claim 1 and are allowable for consistent reasons. Remarks pg 11-12
In response the examiner respectfully disagrees according to the reasons set forth above regarding claim 1, to which the independent claims have similar arguments.

Regarding the dependent claims, applicant argues:
[In substance] Claims depend directly from allowable independent claim 3 and are allowable for at least this reason. Remarks pg 11
In response the examiner respectfully disagrees according to the reasons set forth above regarding applicant’s arguments pertaining to the independent claim from which the dependent claims inherit. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446